DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMES W. COLEY,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D22-79

                          [August 25, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 97-021202CF10A.

  James Wesley Coley, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.